Citation Nr: 1403493	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and bilateral ankle disabilities.

2.  Entitlement to a rating greater than 10 percent for a left knee disability.

3.  Entitlement to a rating greater than 10 percent for left ankle disability.

4.  Entitlement to a rating greater than 10 percent prior to May 6, 2011, and from September 1, 2011, for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1991.

This appeal is before the Board of Veterans' Appeals (Board) from March 2009 (left knee and both ankles) and February 2010 (right knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

When the case was before the Board in April 2013, it was remanded for further development. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The right and left knee claims are decided herein while the other matters on appeal are addressed in the REMAND that follows the ORDER section of the decision.



FINDINGS OF FACT

1.  No right knee disorder was present until more than one year following the Veteran's discharge from service, no current right knee disorder is etiologically related to service, and no current right knee disorder was caused or permanently worsened by service-connected disabilities.

2.  Throughout the period of the claim, the Veteran's left knee disability has been manifested by limitation of flexion; flexion is not limited to less than 45 degrees; neither limitation of extension, lateral instability, subluxation, nor locking of the knee has been present.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and bilateral ankle disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for entitlement to a rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in January 2009 (left knee), November 2009 (right knee), and April 2013 (right knee) letters.  While the April 2013 letter was sent after the initial adjudication of the claim for service connection for right knee disability, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained.  VA examinations with respect to the knees were provided in March 2009 and April 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the service connection claim (the right knee), the Board finds the VA examinations are adequate as they are based on consideration of the Veteran's statements, his pertinent medical history and current medical findings.  Detailed rationale was provided for all opinions rendered with regard to etiology.  With respect to the increased rating claim (the left knee), the Board finds the VA examinations obtained are adequate as they are predicated on adequate consideration of pertinent evidence of record and the statements of the Veteran describing symptoms.  The examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board notes that the April 2013 examiner specifically indicated that while records were reviewed, access to Virtual VA could not be accomplished.  The Board has reviewed the electronic record and concludes the examiner's inability to access the system is not prejudicial here.  The pertinent, non-duplicative documents include VA outpatient treatment records from June 2011 to April 2013, to include right ankle surgical records, physical therapy records, and ankle neurological testing.  The records are largely silent with regard to the knees and the examiner, in any case, indicated access to the Veteran's VA outpatient treatment records at the time of the examination.   

Accordingly, the Board will address the merits of the claims.

Service Connection (Right Knee)

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

During his hearing before the Board in October 2012, the Veteran testified that he injured his right knee in an in-service skiing accident, but it was not as severe as his other injuries and, therefore, it did not receive any medical attention.  In the alternative, the Veteran contends that service connection is warranted for his right knee disorder because it was caused or aggravated by his other service-connected disabilities.

The Veteran's service treatment records do reference a skiing injury in January 1988.  At that time, the Veteran complained of left knee pain and was treated for medial collateral ligament sprain of the left knee.  The records associated with the skiing injury do not document any complaints or abnormalities pertaining to the right knee.  Moreover, the service treatment records are otherwise negative for evidence of a right knee disorder.

After service, the records similarly are silent for evidence of any right knee disorder for over a decade.  Indeed, the Veteran underwent VA examinations in September 1991 and January 2007 related to his other joints and did not report any right knee complaints.  During his January 2007 VA examination, the Veteran expressly denied any right knee problems.  

A December 2009 VA outpatient treatment record notes that the Veteran reported a, "20 year history of bilateral knee pain since a skiing accident."  Range of motion at the time was within normal limits.  A 2010 X-ray report notes osteoarthritis of "the knee," but it is more likely the report was referring to the left knee (in which the Veteran has a history of arthritis of the left knee).  

The Veteran was afforded a VA examination in April 2013.  On examination, although the examiner noted some right knee limited motion, the examiner did not render any specific right knee diagnosis.  The examiner noted the Veteran's contention that he injured both knees while skiing in the military.  The Veteran claimed the injury was worse on the left than the right, but he was treated with bilateral knee braces.  On review of the record, the examiner noted that the service treatment records were silent as to any entries related specifically to the right knee.  In fact, the examiner noted that both knees were examined on May 1, 1989, but no abnormal findings related to the right knee were noted.  For this reason, the examiner concluded the Veteran's right knee condition is "less likely as not caused by or the result of service."

The examiner further opined that the Veteran's right knee disorder is "less likely as not" caused by, a result of, or aggravated by his service-connected left knee disorder and bilateral ankle disorder.  The examiner explained that there was no evidence of a severely altered gait due to his left knee and/or bilateral ankle disabilities that would cause a right knee condition.  The examiner found overall that the, "medical evidence does not support the [Veteran's] claim." 

The Board finds the April 2013 VA examiner's opinion persuasive.  It is based on a thorough review of the claims folder, consideration of the Veteran's description of in-service events and current symptoms, and a complete physical examination.  Also compelling, no medical professional has ever linked a right knee disorder to the Veteran's military service or his service-connected disabilities.

The Board acknowledges that the Veteran is competent to describe in-service trauma to his right knee and current symptoms.  The Board has considered his statements, but must find that the Veteran's current recollections of what happened during service to be less probative than the service treatment records prepared contemporaneous to his active service.  The skiing accident is documented in the service treatment records, but the injury was described as solely to the left knee.  In fact, the right knee was examined, and no abnormal findings were noted.  The Veteran denied right knee trauma or symptoms in a January 2007 VA examination.  The April 2013 VA examiner considered both direct and secondary theories, and found it unlikely that the Veteran's right knee disorder was directly related to service or was caused or aggravated by his service connected disabilities.  No medical evidence supports the Veteran's claim or otherwise contradicts the April 2013 VA examiner's opinions.

Accordingly, the Board concludes that service connection for a right knee disorder is not warranted.  In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Increased Rating (Left Knee)

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Factual Background and Analysis

The Veteran claims his left knee has progressively worsened over time causing increased difficulties with standing, walking, getting up and down, sleeping, and performance at work. 

The Veteran was afforded a VA examination in March 2009.  He complained of pain and stiffness.  The examiner found no objective evidence (or subjective complaints) of deformity, giving way, instability, weakness, or incoordination.  The Veteran did not have any episodes of dislocation or subluxation.  Range of motion testing revealed normal extension (to 0 degrees) and flexion limited to 120 degrees, with pain beginning at 100 degrees.  At that time the Veteran was diagnosed with left knee strain with patellofemoral pain syndrome.  The examiner noted the Veteran was a car dealer financer and worked full time.

VA outpatient treatment records from 2009 to 2013 note left knee degenerative changes confirmed by X-rays, and ongoing complaints of pain.  The Veteran did undergo physical therapy in 2009 and 2010 for chronic pain.  A December 2009 physical therapy record indicates knee range of motion was within normal limits.  An MRI done at that time revealed no evidence of ligamentous or meniscal tear, but there was nonspecific edema in the inferior/lateral patellar facet.  

The Veteran was again afforded a VA examination in April 2013.  The examiner diagnosed the Veteran with left knee strain and patellofemoral pain syndrome.  At that time, range of motion testing revealed full extension (to 0 degrees) and flexion limited to 90 degrees.  The Veteran declined repeat range of motion testing due to pain, but the examiner noted no objective evidence of painful motion.  Due to the Veteran's lack of cooperation, stability could not be tested, but the examiner did note that ligaments were all in tact on an April 2009 MRI.  The Veteran did not complain of giving way, incoordination, or weakness, and the examiner found no objective evidence to confirm any such manifestations.  The Veteran further noted that he worked in finance and did not let his knee disability affect his occupation at all.  Thus, the examiner found no occupational limitations due to his left knee.

In short, the evidence demonstrates that the Veteran's left knee disability is manifested by limitation of flexion, but flexion is not limited to less than 45 degrees, as required for a higher rating.  Moreover, there is no limitation of extension.  In addition, there is no objective evidence of weakness, incoordination, lack of endurance, or fatigability.  Indeed, the April 2013 VA examiner found no objective evidence of painful motion.  The fact that the Veteran's flexion is limited to 90 degrees with complaints of pain was considered in the rating already assigned. 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In particular, the Board notes that the evidence shows that the disability is not manifested by recurrent subluxation or lateral instability (Diagnostic Code 5257), locking (Diagnostic Code 5258), or impairment of the tibia or fibular (Diagnostic Code 5262).  

For these reasons, the Board finds the evidence supports the current 10 percent disability rating assigned.  No increased rating or separate rating is warranted.

Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.




ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and bilateral ankle disabilities, is denied.

Entitlement to a rating greater than 10 percent for a left knee disability is denied.


REMAND

The Veteran claims his left and right ankle disabilities are worse than currently rated.  Specifically, he indicates his ankles are unstable and constantly "roll" causing chronic sprains.  In fact, the Veteran underwent a right ankle stabilization surgery in May 2011.  

The Board last remanded the claims to obtain the surgical records and any VA treatment records since the surgery.  The claims were remanded to also afford the Veteran a more current VA examination.

Records associated with the electronic record include VA outpatient treatment records from June 2011 to April 2013, surgical records, and a neurological study.  Following the Veteran's surgery, he complained of right foot numbness and weakness.  A November 2011 record indicates dorsiflexion was limited to 7 degrees on the left side and 2 degrees on the right side with prescribed physical therapy.  In April 2013, the Veteran was prescribed compression stockings for his right lower extremity, and referred for neurological consultation.  At that time, right tibial tunnel syndrome was suspected.  The Veteran underwent a neurological study in April 2013 which revealed right sural neuropathy at the lateral malleolus and right lateral plantar neuropathy.  The examiner also noted that "due to edema of his foot and ankle, I could not absolutely rule out right or left tarsal tunnel."  

In accordance with the remand, the Veteran was afforded a VA examination in April 2013.  The examiner noted that records were reviewed, but the examiner could not access Virtual VA.  In any case, the examiner did note the April 2013 neurological complaints of right foot numbness.  While the examiner noted residual numbness of the right foot from the right ankle surgery, the examination results focused primarily on range of motion and functional loss.  In that regard, the examiner further noted the Veteran was not experiencing a "flare-up" and, therefore, an opinion with regard to further loss of motion or functional loss due to flare-ups could not be rendered without resorting to speculation.  It is also noteworthy that the Veteran declined repeat range of motion testing due to pain.  

A new VA examination is indicated to resolve ambiguities regarding the Veteran's current bilateral ankle manifestations, to include range of motion, neurological abnormalities, and whether any found neurological abnormalities are related to the Veteran's service connected bilateral ankle disability.

The Board further notes the originating agency did not consider whether the neurological abnormalities of the right, and possibly left, foot are attributable to the Veteran's service connected bilateral ankle disability and, therefore, warrant separate disability ratings.  These matters should be considered by the originating agency. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any pertinent VA treatment records for the period since April 2013.  

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the Veteran's bilateral ankle disability and any associated disorders.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiners. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include with respect to any neurological impairment associated with the disorders.

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC should also undertake any other indicated development.

4.  If appropriate, the RO or the AMC should consider whether service connection and separate ratings are warranted for any neurological impairment related to the service-connected disabilities.  The Veteran should be informed of his appellate rights with respect to any unfavorable decisions.  If the Veteran perfects an appeal with respect to any new issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

5.  The RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


